       Case 2:20-mj-03269-MTM Document 4 Filed 11/13/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. 20-03269MJ-001-PHX-MTM
10                          Plaintiff,
                                                        DETENTION ORDER
11   v.
12   Filemon Debora-Alvarez,
13                          Defendant.
14
15            On November 13, 2020, Defendant appeared before this Court on a petition for
16   revocation of probation filed in the Western District of Texas. A detention hearing was
17   held. The Court considered the information provided to the Court and the arguments of
18   counsel in determining whether Defendant should be released on conditions set by the
19   Court.
20            The Court finds that Defendant, having previously been convicted and placed on
21   probation, and having appeared before the Court in connection with a petition to revoke
22   his probation, has failed to establish by clear and convincing evidence that he is not likely
23   to flee or pose a danger to the safety of the community if released pursuant to Rule 46(d),
24   and Rule 32.1(a)(6), Federal Rules of Criminal Procedure, and 18 U.S.C. § 3143.
25            IT IS THEREFORE ORDERED that Defendant be detained pending further
26   proceedings.
27            Dated this 13th day of November, 2020.
28
                                                       Honorable Eileen S. Willett
                                                       United States Magistrate Judge
